January 3, 2013, the child's therapist submitted a report recommending
                that appellant and respondent should attend family therapy. If family
                therapy was unsuccessful, the therapist recommended that appellant and
                respondent attend therapy individually. In light of the therapist's
                recommendation, appellant filed the underlying motion requesting that
                the district court order family therapy and reunification with the
                assistance of a counselor. The district court construed appellant's motion
                as a motion to modify custody and denied it on the basis that no change in
                circumstances had occurred that warranted modification.
                            Having considered the parties' arguments and the record on
                appeal, we conclude that the district court abused its discretion in denying
                appellant's motion. See Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d
541, 543 (1996) (providing that this court will not disturb a custody
                decision absent a clear abuse of discretion). The district court failed to
                adequately consider the January 3, 2013, report from the therapist for
                taking steps towards reunification, including the recommendation that
                appellant and respondent participate in family therapy. Further, the
                district court did not acknowledge that under the December 7, 2011, order,
                appellant was to have one hour of supervised visitation each month, and it
                appears from the record that the visitation has never been suspended.
                            Rather, in denying appellant's motion, the district court
                effectively terminated reunification between appellant and the child. We
                have previously recognized that it is in the child's best interest to have a
                relationship with both parents.   See Schwartz v. Schwartz, 107 Nev. 378,
                382, 812 P.2d 1268, 1270 (1991) (providing that "it is in the best interests
                of a child to have a healthy and close relationship with both parents"
                (internal quotation marks omitted)). Additionally, the district court's
                order left appellant with no means to see his child.     See In re Parental
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 Rights as to A.G., 129 Nev.        „ 295 P.3d 589, 595 (2013) (recognizing
                 that parents have "a fundamental liberty interest in the care, custody, and
                 control of their children"). Therefore, as the district court failed to
                 consider the fact that appellant was entitled to supervised visitation with
                 the child pursuant to the December 7, 2011, order, failed to consider the
                 therapist's recommendation for family therapy to facilitate reunification,
                 and failed to consider whether it was in the child's best interest to
                 continue to have a relationship with both parents, we conclude that the
                 district court abused its discretion in denying appellant's motion and
                 effectively terminating reunification. Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order."



                                                                       J.
                                          Hardesty


                                               J.
                 Douglas                                      Cherry




                       'In regard to appellant's argument that the district court should not
                 have considered respondent's untimely opposition to his motion, we
                 conclude that that argument lacks merit. See Lesley v. Lesley, 113 Nev.
727, 734, 941 P.2d 451, 455 (1997) (providing that Nevada has a basic
                 underlying policy in favor of deciding cases on their merits, especially in
                 domestic relations matters) overruled on other grounds by Epstein v.
                 Epstein, 113 Nev. 1401, 950 P.2d 771 (1997). To the extent that this order
                 does not address any additional arguments raised by appellant, we
                 conclude that those arguments are unnecessary to our resolution of this
                 appeal.
SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    0
                  cc: Hon. Linda M. Gardner, District Judge
                       Margaret M. Crowley, Settlement Judge
                       Anderson Keuscher, PLLC
                       Robin E. Kazel
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A    ea